Appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, A.J.), entered March 26, 2003. The order granted plaintiffs’ motion for summary judgment in a breach of contract action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs for the reasons stated in decision at Supreme Court. Present—Pine, J.E, Hurlbutt, Kehoe, Lawton and Hayes, JJ. *1160reasons stated in decision at Supreme Court. Present—Pine, J.P, Hurlbutt, Kehoe, Lawton and Hayes, JJ.